Exhibit 10.1

 

 

PACIFIC CONTINENTAL CORPORATION

DEFERRED COMPENSATION PLAN

 

Drafted By

Marla J. Aspinwall, Esq.

Loeb & Loeb LLP

10100 Santa Monica Boulevard, Suite 2200

Los Angeles, California 90067-4164

Telephone: (310) 282-2377

Fax: (310) 282-2200

E-Mail: maspinwall@loeb.com



--------------------------------------------------------------------------------

PACIFIC CONTINENTAL CORPORATION

DEFERRED COMPENSATION PLAN

Pacific Continental Corporation, an Oregon corporation (the “Company”) on behalf
of itself and Participating Affiliates, hereby establishes this Deferred
Compensation Plan (the “Plan”), effective June 24, 2014, for the purpose of
attracting high quality executives and promoting in its key executives and
directors increased efficiency and an interest in the successful operation of
the Company. The Plan is intended to, and shall be interpreted to, comply in all
respects with Internal Revenue Code Section 409A and those provisions of the
Employee Retirement Income Security Act of 1974, as amended, applicable to an
unfunded plan maintained primarily to provide deferred compensation benefits for
a select group of “management or highly compensated employees.”

ARTICLE 1

Definitions

1.1 “Account(s)” shall mean the Retirement Accounts and Scheduled Distribution
Accounts established for a particular Participant pursuant to Article 4 of the
Plan.

1.2 “Administrative Committee” shall mean the person or persons appointed by the
Board of Directors of the Company to administer the Plan pursuant to Article 7
of the Plan.

1.3 “Base Salary” shall mean the Participant’s base annual salary excluding
incentive and discretionary bonuses and other non-regular forms of compensation,
before reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Employer.

1.4 “Beneficiary” shall mean the person(s) or entity designated as such in
accordance with Article 6 of the Plan.

1.5 “Bonus” shall mean any amount paid to the Participant by the Employer in the
form of discretionary or incentive compensation or any other bonus designated by
the Administrative Committee, including any performance-based bonuses, before
reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Employer.

1.6 “Change in Control” shall mean, with respect to the Company, any of the
following events:

 

  (a) The date on which any one person, or any corporation owned by a group of
persons that has entered into a merger, acquisition, consolidation, purchase,
stock acquisition, asset acquisition, or similar business transaction with the
Company acquires:

 

  i. Ownership of stock of the Company that, together with any stock previously
held by such person or group, constitutes more than fifty percent (50%) of
either (1) the total fair market value or (2) the total voting power of the
stock of the Company;



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

  ii. ownership of stock of the Company possessing thirty percent (30%) or more
of the total voting power of the Company during the twelve-month period ending
on the date of such acquisition; or

 

  iii. assets from the Company that have a total gross fair market value
(determined without regard to any liabilities associated with such assets) of
forty percent (40%) of all of the assets of the Company during the twelve-month
period ending on the date of such acquisition; provided, however, that any
transfer of assets to related parties described in Treasury Regulation §
1.409A-3(i)(5)(vii)(B)(1) shall not constitute a Change in Control.

 

  (b) the date on which a majority of members of the Company’s Board of
Directors is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors before the date of such appointment or election.

Notwithstanding the foregoing, no event shall constitute a Change in Control for
purposes of this Plan if it is not a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets thereof, within the meaning of Code Section 409A and the Treasury
Regulations promulgated thereunder.

1.7 “Code” shall mean the Internal Revenue Code of 1986, as subsequently
amended, as interpreted by regulations, rulings, and applicable authorities.

1.8 “Company” shall mean Pacific Continental Corporation.

1.9 “Company Contribution” shall mean a contribution by the Employer to a
Participant’s Account pursuant to Section 3.2 of the Plan.

1.10 “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 3.1.1.

1.11 “Crediting Rate” shall mean the notional gains and losses credited on the
Participant’s Account balance which are based on the Participant’s choice among
the investment alternatives made available by the Administrative Committee
pursuant to Article 4 of the Plan.

1.12 “Director Fees” shall mean compensation earned by an Eligible Director for
services performed as a member of the Board of Directors of the Company or a
Participating Affiliate such as retainer fees and meeting fees which are
specified by the Administrative Committee as eligible for deferral under the
Plan. The Administrative Committee, in its complete and sole discretion, may
allow separate deferral elections with respect to different types of Director’s
Fees, as specified in Participant Election materials.

 

2



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

1.13 “Disability” shall be interpreted consistent with the requirements of Code
Section 409A and shall mean that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s Employer. The Administrative Committee
may require that the Participant submit evidence of such qualification for
disability benefits in order to determine that the Participant is disabled under
this Plan.

1.14 “Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.

1.15 “Eligible Director” or “Director” shall mean a member of the Company’s
Board of Directors selected by the Administrative Committee to be eligible to
participate in the Plan.

1.16 “Eligible Executive” shall mean a management level or highly compensated
executive or Director of the Company or a Participating Affiliate selected by
the Administrative Committee to be eligible to participate in the Plan.

1.17 “Employer” shall mean the Company or other Participating Affiliate for
which the relevant Participant performs services and from which such Participant
is entitled to the payment of Base Salary, Director’s Fees, Bonus and/or
Long-Term Incentive Compensation.

1.18 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, as interpreted by regulations, rulings and applicable authorities.

1.19 “Hardship Distribution” shall mean a distribution by reason of an
Unforeseeable Emergency pursuant to Section 5.5 of the Plan.

1.20 “Long-Term Incentive Compensation” shall mean any amount payable to the
Participant by the Employer in the form of long-term discretionary or incentive
compensation designated by the Administrative Committee, before reductions for
contributions to or deferrals under any pension, deferred compensation or
benefit plans sponsored by the Employer.

1.21 “Participant” shall mean an Eligible Executive or Director who has elected
to participate and has made a Participant Election pursuant to Article 2 of the
Plan or has received a Company Contribution.

1.22 “Participant Election” shall mean an election regarding deferrals, Company
Contributions and/or distributions submitted by the Participant to the
Administrative Committee on a timely basis pursuant to Article 3 of the Plan,
which may include contributions, benefits, terms and conditions unique to such
Participant. The Participant Election may take the form of an electronic
communication according to specifications established by the Administrative
Committee.

 

3



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

1.23 “Participating Affiliate” shall mean an affiliate of the Company that has
been designated and approved by the Administrative Committee as a Participating
Affiliate. In order to become a Participating Affiliate, such entity shall
deliver to the Administrative Committee a corporate resolution evidencing
adoption of the Plan by the Board of Directors of the Participating Affiliate.
Each Participating Affiliate, by adopting the Plan, agrees to comply with any
requirements of the Administrative Committee with respect to administration of
the plan and authorizes the Administrative Committee and/or the Company to act
as its agent in all transactions in which the Administrative Committee believes
such agency will facilitate administration of the Plan including amendment or
termination of the Plan. A Participating Affiliate may independently terminate
its participation in the Plan under the same terms and conditions provided in
Section 9.1 of the Plan.

1.24 “Payment Date” shall mean the date by which a lump sum payment shall be
made or the date by which installment payments shall commence and shall in all
events be interpreted to be limited to a permissible payment event under Code
Section 409A. Unless otherwise specified, the Payment Date shall be the last day
of the calendar month commencing after the month in which the event triggering
the payout occurs. In the case of death, the Administrative Committee shall be
provided with documentation reasonably necessary to establish the fact of the
Participant’s death. The Payment Date of a Scheduled Distribution shall be
January of the Plan Year in which the distribution is scheduled to commence.
Notwithstanding the foregoing or any other provision of the Plan, in the event
that the Participant is a “specified employee” (as defined under Code
Section 409A) of a corporation which is publicly traded on an established
securities market, to the extent necessary to comply with Code Section 409A, the
Payment Date with respect to payments triggered by Termination of Service shall
be no earlier than the earlier of (i) the first day of the seventh
(7th) calendar month commencing after the Participant’s Termination of Service,
or (ii) the Participant’s death, consistent with the requirements of Code
Section 409A and applicable Treasury Regulations. Any payments delayed by reason
of the preceding sentence shall be caught up and paid in a single lump sum on
the first day such payments are permissible consistent with the application of
Code Section 409A.

1.25 “Plan Year” shall mean the calendar year.

1.26 “Retirement” shall mean Termination of Service on or after the Retirement
Eligibility Date.

1.27 “Retirement Account” shall mean the Account established for amounts payable
on or after Retirement pursuant to Article 4 of the Plan.

1.28 “Retirement Eligibility Date” shall mean the earlier of the date on which
the Participant attains age sixty-five (65) or the date on which the sum of the
Participant’s age and Years of Service equal seventy-five (75).

 

4



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

1.29 “Scheduled Distribution” shall mean the distribution elected by the
Participant pursuant to Section 5.4 of the Plan.

1.30 “Scheduled Distribution Account” shall mean an Account established for
amounts payable in the form of a Scheduled Distribution pursuant to Article 4 of
the Plan.

1.31 “Termination of Service” shall mean, with respect to a given Participant,
the date when, for any reason, including by reason of Retirement, death or
Disability, (but excluding approved leaves of absence of six (6) months or less,
or a longer period if the right to return to employment after such period is
protected by law or contract) the level of services provided by such Participant
to the Employer (or any affiliate under common ownership aggregated with the
Company for purposes of Code Section 409A) in any capacity has permanently
decreased to a level equal to no more than twenty percent (20%) of the average
level of services performed by such Participant for the Employer during the
immediately preceding thirty-six (36) month period (or the Participant’s full
period of services to the Employer, if a lesser period). A Participant who is
providing services as a Director shall be considered terminated when such
Participant ceases to be a member of the Board of Directors of the Employer.
Notwithstanding the foregoing, if the Participant provides services for the
Employer as both an employee and a Director, to the extent permitted under Code
Section 409A and applicable authorities, the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Termination of Service as an employee, and the
services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Termination of
Service as a Director.

1.32 “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident involving the Participant, the
Participant’s spouse, a Beneficiary, or the Participant’s dependent (as defined
in Code Section 152(a)), loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstance arising as a result
of events beyond the control of the Participant (but shall in all events
correspond to the meaning of the term “unforeseeable emergency” in Code
Section 409A and applicable authorities).

1.33 “Years of Service” shall mean the cumulative years of continuous full-time
employment with the Company or Participating Affiliate, beginning on the date
the Participant first began service with the Company, and counting each
anniversary thereof, without regard for any leave of absence of six (6) months
or less approved by the Employer or a longer period if the right to return to
employment after such period is protected by law or contract.

ARTICLE 2

Participation

2.1 Commencement of Participation. An Eligible Executive or Eligible Director
shall become a Participant in the Plan by completing and submitting to the
Administrative Committee the appropriate Participant Elections, including such
other documentation and information as the Administrative Committee may
reasonably request, during the enrollment period established by the
Administrative Committee.

 

5



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

2.2 Duration of Participation. A Participant shall continue to be eligible to
make deferral elections and/or to receive Company Contributions under Article 3
until the earlier of the Participant’s Termination of Service or such time as
the Administrative Committee shall determine that the Participant is no longer
an Eligible Executive or Eligible Director. Notwithstanding the foregoing, the
Participant’s deferral elections shall continue in place with respect to
Compensation for services performed during the Plan Year in which Termination of
Service or termination of eligibility shall occur. Terminated Participant’s
Accounts shall continue to be credited with notional earnings as provided in
Article 4 until such time as all of the Participant’s Accounts shall have been
fully distributed.

ARTICLE 3

Deferrals, Contributions, and Elections

3.1 Elections to Defer Compensation.

3.1.1 Form of Elections. A Participant may only elect to defer Compensation
attributable to services provided after the time an election is made. Elections
with respect to Compensation shall take the form of a flat dollar amount or a
whole percentage (less applicable payroll withholding requirements for Social
Security and income taxes and employee benefit plans, as determined in the sole
and absolute discretion of the Administrative Committee). Participants may elect
to defer in each Plan Year up to:

 

  •   30% of Base Salary;

 

  •   100% of Bonuses;

 

  •   100% of Director Fees; and/or

 

  •   100% of Long-Term Incentive Compensation.

The Administrative Committee may further limit the maximum amount deferred by
any Participant or group of Participants, or waive the foregoing limits for any
Participant or group of Participants, for any reason.

3.1.2 Timing and Duration of Deferral Election. An Eligible Executive or
Director shall make an initial election to defer Compensation during the
enrollment period established by the Administrative Committee prior to the
effective date of the Participant’s commencement of participation in the Plan
and shall apply only to Compensation for services performed after such deferral
election is processed. The enrollment period shall generally occur prior to the
beginning of the applicable Plan Year, but the Administrative Committee may
establish a special enrollment period ending no later than thirty (30) days
after an Eligible Executive or Director first becomes eligible to participate in
the Plan, to allow deferrals by such Eligible Executive or Director of amounts
earned during the balance of such Plan Year (as long as such Eligible Executive
or Director is not already a participant in another plan or arrangement which is
aggregated with this Plan for purposes of Code Section 409A). A Participant may
increase, decrease, terminate or recommence a deferral election with respect to
Compensation for any subsequent Plan Year in which the Participant is eligible
to participate in the Plan by filing a

 

6



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

Participant Election during the enrollment period established by the
Administrative Committee prior to the beginning of the Plan Year in which the
applicable services are performed, which election shall be effective on the
first day of the next following Plan Year. In the absence of an affirmative
election by the Participant to the contrary, the deferral election for the prior
Plan Year shall continue in effect for future Plan Years. After the beginning of
the Plan Year (or the effective date of a mid-year commencement of
participation), deferral elections with respect to Compensation for services
performed during such Plan Year shall be irrevocable except in the event of an
Unforeseeable Emergency or Disability as specified in Article 5. Notwithstanding
the foregoing, the Administrative Committee may allow deferral elections to be
made or revised no later than six (6) months before the end of the performance
period solely with respect to any “performance-based compensation” as defined in
Code Section 409A and applicable Treasury Regulations that is based on services
performed over a period of at least twelve (12) months.

3.2 Company Contributions. The Company shall have the discretion to make Company
Contributions to the Plan in the form of discretionary Company Contributions or
matching Company Contributions at any time on behalf of any Participant. Company
Contributions shall be made in the complete and sole discretion of the Company
and no Participant shall have the right to receive any Company Contribution in
any particular Plan Year, regardless of whether Company Contributions are made
on behalf of other Participants. Company Contributions may be credited to
special subaccounts and may be subject to special vesting or investment
limitations as specified by the Company, in its complete and sole discretion, at
the time such contributions are made to the Plan.

3.3 Distribution Elections.

3.3.1 Initial Election. At the time of making a deferral election under the
Plan, the Participant shall designate the time and form of distribution of
deferrals made pursuant to such election (together with any earnings credited
thereon) from among the alternatives specified in Article 5 and shall designate
whether any discretionary Company Contributions shall be contributed to the
Participant’s Retirement Accounts or any Scheduled Distribution Accounts.

3.3.2 Modification of Election. A new distribution election may be made at the
time of subsequent deferral elections with respect to deferrals in Plan Years
beginning after the election is made. However, a distribution election with
respect to previously deferred amounts may only be changed under the terms and
conditions specified in Code Section 409A. Except as expressly provided in
Article 5 (or otherwise permitted under Code Section 409A and applicable
authorities), no acceleration of a distribution is permitted. A subsequent
election that delays payment or changes the form of payment shall be permitted
if, and only if, all of the following requirements are met:

 

  (a) the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;

 

  (b) in the case of payments made on account of Termination of Service (other
than by reason of death or Disability) or a Scheduled Distribution, the new
election delays payment for at least five (5) years from the date that payment
would otherwise have been made, absent the new election; and

 

7



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

  (c) in the case of payments made according to a Scheduled Distribution, the
new election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.

For purposes of application of the above change limitations, substantially level
installment payments shall be treated as a single payment. Election changes made
pursuant to this Section shall be made in accordance with rules established by
the Administrative Committee, and shall comply with all requirements of Code
Section 409A and applicable authorities.

ARTICLE 4

Accounts, Crediting and Vesting

4.1 Accounts. Solely for recordkeeping purposes, one or more Accounts shall be
maintained for each Participant and credited with the Participant’s deferrals as
directed in the applicable Participant Election for such deferral. Deferrals
shall be credited at the election of the Participant to a current Retirement
Account or one or more new or existing Scheduled Distribution Account(s). A
Participant shall have only one current Retirement Account in any Plan Year but
may establish a new Retirement Account with a different distribution election
applicable to deferrals in future Plan Years commencing after such new
distribution election is made. Any Company Contribution credited to the Plan on
behalf of a Participant pursuant to Section 3.2 shall be credited to the
Participant’s current Retirement Account for the Plan Year for which such
Company Contribution is made (if the Participant has not established a
Retirement Account, to a new Retirement Account for such Participant). Each
Account may be further divided into separate subaccounts (“subaccounts”) to
accommodate vesting provisions or the direction of investments as provided in
Section 4.2.

4.2 Investment Direction and Crediting Rate. Amounts in a Participant’s Accounts
shall be credited with notional earnings or losses based on the Participant’s
choice among the investment alternatives or “funds” made available from time to
time by the Administrative Committee. The Administrative Committee shall
establish a procedure by which a Participant may choose between investment funds
specified by the Administrative Committee and may change investment elections at
least quarterly. The Participant’s Account balance shall reflect the earnings or
losses on the investment funds selected by the Participant. If an investment
fund selected by a Participant sustains a loss, the Participant’s Account shall
be reduced to reflect such loss. If the Participant fails to elect an investment
alternative for a particular Account or subaccount the Crediting Rate shall be
based on the default investment alternative selected for this purpose by the
Administrative Committee. The Participant’s choice among investments shall be
solely for purposes of calculation of a notional Crediting Rate on a
Participant’s Accounts. The Company shall have no obligation to set aside or
invest funds as directed by the Participant and, if the Company elects to invest
funds as directed by the Participant, the Participant shall have no more right
to such investments than any other unsecured general creditor. During payout,
the Participant’s Account shall continue to be credited at the Crediting Rate
selected by the Participant from among the investment alternatives or rates made
available by the Administrative Committee for such purpose. Installment payments
shall be recalculated annually by dividing the account balance by the number of
payments remaining without regard to anticipated earnings or in any other
reasonable manner as may be determined from time to time by the Administrative
Committee.

 

8



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

4.3 Discretionary Investment in Company Stock. Pursuant to Section 4.2, in the
complete and sole discretion of the Company, a Participant’s Accounts may be
notionally invested in common stock of the Company and credited with notional
earnings or losses based on fluctuations in the value of such investment. The
Company shall have the discretion to establish the terms and conditions of any
such hypothetical investment and direct the adjustment in the number of credited
shares to reflect stock or cash dividends paid on common stock, or convert, or
allow a Participant to elect to convert, shares notionally invested in Company
stock to an alternative form of investment, as appropriate to accomplish the
intent of the Plan to treat such notional stock investment similarly to actual
shares of Company common stock, all as may be directed by the Administrative
Committee in its complete and sole discretion. The Company may establish special
rules and limitations regarding vesting and distribution alternatives applicable
to subaccounts invested in Company common stock. Any such notional investment in
Company common stock shall be solely for purposes of calculation of a notional
Crediting Rate on a Participant’s Account and Participants shall have no actual
rights as shareholders with respect to amounts credited to any Account under the
Plan. The Company shall have no obligation to allow direction of investments
into Company common stock nor to set aside or invest funds as directed by the
Participant into Company common stock and, if the Company elects to allow
direction of investment into Company common stock, the Participants shall have
no more right to any Company common stock than any other unsecured general
creditor of the Company.

4.4 Crediting of Accounts. A Participant’s Accounts shall be credited as
follows:

4.4.1 Participant Deferrals. On or before the third (3rd) business day after
amounts would otherwise have been paid to the Participant, the Administrative
Committee shall credit the Participant’s applicable Account with an amount equal
to Compensation deferred by the Participant and shall allocate such amount to
subaccounts in accordance with the Participant’s election under Section 4.2.

4.4.2 Company Contributions. On the date specified by the Administrative
Committee for the crediting of a Company Contribution to the Plan on behalf of a
Participant, the Administrative Committee shall credit the Participant’s current
Retirement Account for the Plan Year for which such Company Contribution is made
(if the Participant has not established a Retirement Account, to a new
Retirement Account for such Participant) with an amount equal to the Company
Contribution and shall allocate such amount to subaccounts in accordance with
the Participant’s election under Section 4.2.

4.4.3 Distributions. Distributions shall be deducted by the Administrative
Committee from the applicable Account as of the end of the day on which such
distributions are made.

4.4.4 Notional Earnings or Losses. Each business day, each subaccount of each of
a Participant’s Accounts shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such subaccount
as of the prior day, less any distributions valued as of the end of the prior
day, by the earnings rate for the corresponding fund as determined by the
Administrative Committee.

 

9



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

4.5 Vesting of Accounts. The Participant shall be vested at all times in any
voluntary deferral amounts credited to the Participant’s Accounts pursuant to
Section 3.1. The vesting provisions applicable to Company Contributions credited
pursuant to Section 3.2 shall be established on or before such contributions are
made to the Plan. Unless otherwise specified by the Administrative Committee,
one-hundred percent (100%) of any Company Contributions credited to a
Participant’s Retirement Account pursuant to Section 3.2, including any earnings
thereon, shall vest on the last day of the third (3rd) Plan Year commencing
after the Plan Year in which the applicable services are performed, provided
that, in the event of a Change in Control of the Company, or upon a
Participant’s Retirement, Disability or death, all Company Contributions
credited to such Participant’s Accounts shall become fully vested as of such
date.

4.6 Statement of Accounts. The Administrative Committee shall make available to
each Participant with electronic statements at least annually setting forth the
Participant’s Account balances as of the end of the applicable statement period.

ARTICLE 5

Distributions and Benefits

5.1 Retirement Distributions. Except as otherwise provided herein, in the event
of a Participant’s Retirement, the Distributable Amount credited to the
Participant’s Retirement Accounts shall be paid to the Participant in
substantially equal installments over ten (10) years commencing on the Payment
Date following the Participant’s Retirement unless the Participant has made an
alternative benefit election on a timely basis pursuant to Section 3.3 to
receive the Retirement benefits payable from such Account in the form of a
single lump sum or substantially equal annual installments over up to fifteen
(15) years.

5.2 Termination Distributions. Except as provided in Section 5.4, in the event
of a Participant’s Termination of Service other than by reason of Retirement,
the Distributable Amount credited to each of the Participant’s Retirement
Accounts shall be paid in a single lump sum on the Payment Date following
Termination of Service.

5.3 Death Benefits. In the event of the Participant’s death prior to complete
distribution of all benefits payable from all of the Participant’s Accounts, the
Company shall pay to the Participant’s Beneficiary a death benefit equal to the
Distributable Amount from all of the Participant’s outstanding Accounts in a
single lump sum on the Payment Date following the Participant’s death.

5.4 Scheduled Distributions. Each Participant shall be entitled to elect in
accordance with Section 3.3 to receive a Scheduled Distribution of Participant
deferrals (but not Company Contributions) in the form of a lump sum on a Payment
Date in January of any specified Plan Year from a Scheduled Distribution Account
established for such purpose. A Scheduled Distribution date elected with respect
to deferrals of Compensation for a given Plan Year shall be no earlier than
January of the second Plan Year following the Plan Year in which the deferrals
are credited to the Participant’s Account which shall be the default
distribution date. In the event

 

10



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

amounts are inadvertently credited to a Scheduled Distribution Account having no
specified distribution date or scheduled for payment prior to such default
distribution date, such amounts shall be paid in a single lump sum in January of
the second Plan Year following the Plan Year in which services are performed
with respect to such deferrals or contributions. In the event of a Participant’s
Termination of Service for any reason other than death prior to a Scheduled
Distribution, amounts credited to a Scheduled Distribution Account shall
continue to be distributed on the Scheduled Distribution date. In the event of a
Participant’s death prior to a Scheduled Distribution, the Scheduled
Distribution Account shall be distributed pursuant to Section 5.3. A Participant
may delay a Scheduled Distribution, provided such extension complies with the
change requirements of Section 3.3.

5.5 Hardship Distribution. Upon a finding that the Participant has suffered an
Unforeseeable Emergency, subject to compliance with Code Section 409A, the
Administrative Committee may, at the request of the Participant, approve a
complete cessation of current deferrals under the Plan or accelerate
distribution of benefits in the amount reasonably necessary to alleviate such
Unforeseeable Emergency. The amount distributed pursuant to this Section with
respect to an Unforeseeable Emergency shall not exceed the amount necessary to
satisfy such financial emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

5.6 Small Benefit Exception. Notwithstanding the foregoing and the provisions of
Article 5, in the event the sum of all benefits payable to the Participant from
all of the Participant’s Accounts at the time of the Participant’s Termination
of Service (and all other amounts payable to the Participant under other
arrangements which are aggregated with this Plan under Code Section 409A) is
less than the applicable dollar amount under IRC Section 402(g)(1)(B) for the
calendar year of payment, the Administrative Committee may, in its complete and
sole discretion, pay all benefits to the Participant under the Plan in a single
lump sum on the Payment Date following Termination of Service.

5.7 Distribution on Change in Control. Upon commencement of participation in the
Plan, the Participant may make a one-time irrevocable election pursuant to
Section 3.3.1 to receive upon a Change in Control of the Company a single lump
sum payment of all remaining balances in each of the Participant’s Accounts on
the Payment Date following the Change in Control.

ARTICLE 6

Payee Designations and Limitations

6.1 Beneficiaries.

6.1.1 Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person(s), entity or trust as Beneficiary (both primary
and contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted to and acknowledged by the Administrative Committee during the
Participant’s lifetime in the format prescribed by the Administrative Committee.

 

11



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

6.1.2 Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrative Committee shall direct the
distribution of such benefits to the Participant’s estate.

6.2 Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead be paid (a) to that
person’s living parent(s) to act as custodian, (b) if that person’s parents are
then divorced, and one parent is the sole custodial parent, to such custodial
parent, to act as custodian, or (c) if no parent of that person is then living,
to a custodian selected by the Administrative Committee to hold the funds for
the minor under the Uniform Transfers or Gifts to Minors Act in effect in the
jurisdiction in which the minor resides. If no parent is living and the
Administrative Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within sixty
(60) days after the date the amount becomes payable, payment shall be deposited
with the court having jurisdiction over the estate of the minor.

6.3 Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Administrative Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Administrative
Committee may direct that such payment be made to any person found by the
Administrative Committee, in its sole judgment, to have assumed the care and
guardianship of such person. Any payment made pursuant to such determination
shall constitute a full release and discharge of any and all liability of the
Administrative Committee and the Company under the Plan.

6.4 Inability to Locate Payee. In the event that the Administrative Committee is
unable to locate a Participant or Beneficiary within two (2) years following the
scheduled Payment Date, the amount allocated to the Participant’s Account shall
be forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.

ARTICLE 7

Administration/Claims Procedures

7.1 Administration. The Plan shall be administered by the Administrative
Committee, which shall have the exclusive right and full discretion (i) to
appoint agents to act on its behalf, (ii) to interpret the Plan, (iii) to decide
any and all matters arising hereunder (including the right to remedy possible
ambiguities, inconsistencies, or omissions), (iv) to make, amend and rescind
such rules as it deems necessary for the proper administration of the Plan and
(v) to make all other determinations and resolve all questions of fact necessary
or advisable for the administration of the Plan, including determinations
regarding eligibility for benefits payable under the Plan. All interpretations
by the Administrative Committee with respect to

 

12



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

any matter hereunder shall be final, conclusive and binding on all persons
affected thereby. No member of the Administrative Committee or agent thereof
shall be liable for any determination, decision, or action made in good faith
with respect to the Plan. The Company will indemnify and hold harmless the
members of the Administrative Committee from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any act
or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.

7.2 Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Administrative Committee setting forth the nature
of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit. The Administrative Committee shall determine the
validity of the claim and communicate a decision to the claimant promptly and,
in any event, not later than ninety (90) days after the date of the claim. The
claim may be deemed by the claimant to have been denied for purposes of further
review described below in the event a decision is not furnished to the claimant
within such ninety (90) day period. If additional information is necessary to
make a determination on a claim, the claimant shall be advised of the need for
such additional information within forty-five (45) days after the date of the
claim. The claimant shall have up to one hundred and eighty (180) days to
supplement the claim information, and the claimant shall be advised of the
decision on the claim within forty-five (45) days after the earlier of the date
the supplemental information is supplied or the end of the one hundred and
eighty (180) day period. Every claim for benefits which is denied shall be
denied by written notice setting forth in a manner calculated to be understood
by the claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based,
(iii) description of any additional material or information that is necessary to
process the claim, and (iv) an explanation of the procedure for further
reviewing the denial of the claim and shall include an explanation of the
claimant’s right to submit the claim for binding arbitration in the event of an
adverse determination on review.

7.3 Review Procedures. Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrative Committee and shall be a full and fair review. The claimant shall
have the right to review all pertinent documents. The Administrative Committee
shall issue a decision not later than sixty (60) days after receipt of a request
for review from a claimant unless special circumstances, such as the need to
hold a hearing, require a longer period of time, in which case a decision shall
be rendered as soon as possible but not later than one hundred and twenty
(120) days after receipt of the claimant’s request for review. The decision on
review shall be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of the Plan on which the decision is based and shall
include an explanation of the claimant’s right to submit the claim for binding
arbitration in the event of an adverse determination on review.

 

13



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

ARTICLE 8

Conditions Related to Benefits

8.1 Nonassignability. The benefits provided under the Plan may not be alienated,
assigned, transferred, pledged or hypothecated by any person, at any time, or to
any person whatsoever. All Plan benefits shall be exempt from the claims of
creditors or other claimants of the Participant or Beneficiary and from all
orders, decrees, levies, garnishments or executions

8.2 No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participant and any Beneficiary
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder.

8.3 Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrative Committee, in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Administrative Committee may deem necessary, consenting to
insurance coverage and taking such other actions as may be requested by the
Administrative Committee. If the Participant refuses to so cooperate, the
Company shall have no further obligation to the Participant under the Plan. In
the event of the Participant’s suicide during the first two (2) years in the
Plan, or if the Participant makes any material misstatement of information or
non-disclosure of medical history, then no benefits shall be payable to the
Participant under the Plan, except that benefits may be payable in a reduced
amount in the sole discretion of the Administrative Committee.

8.4 Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements
applicable to the deferral, crediting, vesting or payment of benefits under the
Plan. There shall be deducted from each payment made under the Plan or any other
compensation (including Company Contributions) payable to the Participant (or
Beneficiary) all taxes which are required to be withheld by the Company in
respect to such payment or this Plan. The Company shall have the right to reduce
any payment (or other compensation) by the amount of cash sufficient to provide
the amount of said taxes.

8.5 Receipt or Release. Any payment made in good faith to a Participant or the
Participant’s Beneficiary shall, to the extent thereof, be in full satisfaction
of all claims against the Administrative Committee, its members and the Company.
The Administrative Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

8.6 Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for the payment of benefits under the Plan.
Such trust or trusts may be irrevocable, but the assets thereof shall be subject
to the claims of the Company’s creditors. Neither such trust or trusts, nor the
assets thereof, however, shall be located outside of the United States. Benefits
paid to the Participant from any such trust or trusts shall be considered paid
by the Company for purposes of meeting the obligations of the Company under the
Plan.

 

14



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

ARTICLE 9

Miscellaneous

9.1 Amendment or Termination of Plan. The Company may, at any time, direct the
Administrative Committee to amend or terminate the Plan, except that no such
amendment or termination may reduce a Participant’s Account balances. If the
Company terminates the Plan, no further amounts shall be deferred hereunder, and
amounts previously deferred or contributed to the Plan shall be fully vested and
shall be paid in accordance with the provisions of the Plan as scheduled prior
to the Plan termination. Notwithstanding the foregoing, to the extent permitted
under Code Section 409A and applicable authorities, the Company may, in its
complete and sole discretion, accelerate distributions under the Plan in the
event of a “change in ownership” or change in “effective control” of the Company
or a “change in ownership of a substantial portion of assets” or under such
other terms and conditions as may be specifically authorized under Code
Section 409A and applicable authorities.

9.2 Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered. In the event of an error
in deferral amount, consistent with Code Section 409A, the error shall be
corrected immediately upon discovery by, in the case of an excess deferral,
distribution of the excess amount to the Participant, or, in the case of an
under deferral, reduction of other compensation payable to the Participant. In
the event of an error in a distribution, the over or under payment shall be
corrected by payment to or collection from the Participant consistent with Code
Section 409A, immediately upon the discovery of such error. In the event of an
overpayment, the Company may, at its discretion, offset other amounts payable to
the Participant from the Company (including but not limited to salary, bonuses,
expense reimbursements, severance benefits or other employee compensation
benefit arrangements, as allowed by law and subject to compliance with Code
Section 409A) to recoup the amount of such overpayment(s).

9.3 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or for services,
or as giving any Participant any right to continue the provision of services in
any capacity whatsoever to the Company.

9.4 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

9.5 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail to, in the
case of the Company, the principal office of the Company, directed to the
attention of the Administrative Committee, and in the case of the Participant,
to the last known address of the Participant indicated on the employment records
of the Company. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrative Committee.

 

15



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

9.6 Headings. Headings and subheadings in this Plan are inserted for convenience
of reference only and are not to be considered in the construction of the
provisions hereof.

9.7 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

9.8 Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

9.9 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan shall not operate or be construed as a waiver of any subsequent
breach by that Participant or any other Participant.

9.10 Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. In the event any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of Oregon.

9.11 Binding Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan that is not resolved by the claims procedures under
this Plan shall be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen. In no event shall a
demand for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question. The decision of the
arbitrators shall be final and may be enforced in any court of competent
jurisdiction. The arbitrators may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and shall award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.

[Remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

Pacific Continental Corporation Deferred Compensation Plan

 

IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of this Plan as of the date first written above and has caused the Plan
to be executed by its duly authorized representative this      day of
                    , 2014.

 

PACIFIC CONTINENTAL CORPORATION By:  

 

Title:  

 

 

17